        Case 4:21-cv-00006-TCB Document 10 Filed 02/24/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                               ROME DIVISION

DAKOTA HOLT,                          )
                                      )
      Plaintiff,                      )
                                      )     CIVIL ACTION
v.                                    )
                                      )     FILE No. 4:21-cv-00006-TCB
NEELKANTH 101211 LLC,                 )
                                      )
      Defendant.                      )

     ORDER APPROVING CONSENT DECREE AND DISMISSAL OF
                DEFENDANT WITH PREJUDICE

      The Court, having read and reviewed the parties’ Joint Stipulation and the

Consent Decree attached to the Joint Stipulation as Exhibit “A,” and for good cause

shown, the Joint Stipulation to Approve Consent Decree and Dismiss with Prejudice

is GRANTED. The Court shall retain jurisdiction to enforce the Consent Decree.

Each party shall bear their own attorney’s fees and costs except as detailed in the

parties’ Consent Decree.

      SO ORDERED, this 24th day of February, 2021.




                                      Hon. Timothy C. Batten, Sr.
                                      United States District Judge
